Citation Nr: 1341211	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-44 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee pain with patellofemoral syndrome tendinitis and mild degenerative joint disease.

2.  Entitlement to service connection for low back disorder with sciatica.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Although the Veteran initially requested a formal hearing before a Decision Review Officer (DRO), he subsequently cancelled the hearing request in favor of an informal conference in July 2009.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in September 2011.  A transcript of the Board hearing and the informal DRO conference report are of record.

The Veteran also initially appealed from the denial of service connection for depression and hemorrhoids.  However, service connection was granted for those disabilities in February 2009.  The Veteran did not disagree with any downstream issue; thus, those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran also withdrew the claim of service connection for hearing loss by written correspondence in July 2009.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  This matter is not before the Board either.

In September 2012, the Board denied the Veteran's claim for allergies and remanded the other matters for additional development.  The case has been returned for appellate review.

In August 2013, the Veteran indicated that he wished to waive RO consideration of newly submitted evidence.  No additional action in this regard is needed; the evidence will be considered herein.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's chronic right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin. 

2.  The Veteran's chronic low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin. 

3.  The Veteran's carpal tunnel syndrome was not present in service and is not related to service or to an incident of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was notified in May 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his right knee, lower back, and carpal tunnel syndrome claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date. 

As noted, the Veteran appeared at a hearing before the undersigned in September 2011.  The mandates of Bryant were substantially complied with.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While the VLJ did not specifically set forth the elements necessary to establish service connection, during the hearing, the Veteran, via questions from his representative and the VLJ, discussed his asserted experiences and symptoms during service and throughout the appeal.  The hearing addressed the elements necessary to substantiate the claims.  Additionally, the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

With regard to the duty to assist, the Veteran's service treatment records and all identified, available VA and private treatment records and VA examination reports have been obtained and considered.  The Veteran underwent VA compensation examinations in August 2009 and October 2012.  The October 2012 examiner reviewed the claims file, examined the Veteran, and rendered opinions that were supported by sufficient rationale.  It is noted that service connection for a right knee disorder is being denied; thus, the absence of opinion with regard to service connection for other disorders on a secondary basis is not prejudicial.  Subsequent remand to address such would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, there has been substantial compliance with its September 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Appeals Management Center (AMC) notified the Veteran of the evidence and information necessary to establish service connection on a secondary basis for his low back disability, obtained the Veteran's VA treatment records dated since April 2008, and obtained a VA compensation examination opinion.  The AMC later issued SSOCs, most recently in June 2013.  

The duties to notify and assist have been fulfilled, and the Veteran has submitted argument and evidence in support of the appeal.  

Relevant Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus").

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical disorder; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background & Analysis

Right Knee

Service records confirm treatment in August 1976 for complaints of right knee pain, although the knee was objectively normal upon examination.  There is no subsequent documented treatment for right knee symptoms in service.  However, there are several instances of treatment for left knee pain in July and August 1978, with reports of problems for approximately a year and a half.  There was a provisional diagnosis of chondromalacia patella, x-rays of the left knee, and the use of a soft cast. The Veteran denied any "trick" or locked knee during periodic examinations in September 1977 and December 1978, and the lower extremities were noted to be objectively normal. 

In March 2008 the Veteran stated that he was treated in service for the left knee, but the primary focus at that time was for his right knee, and he believed there may have been some confusion in his service records as to which knee was treated.  Similarly, the Veteran testified during the July 2009 DRO informal conference and during the September 2011 Board hearing that the documented treatment for the left knee in service was actually for the right knee.  He asserted that he did not have a cast on the left knee but, rather, on the right knee.  The Veteran further asserted that he has never had any surgery, diagnosis, or problems for the left knee, but only for the right knee, including two surgeries in early 2011.  The Veteran stated that he has had problems with running and other activities ever since service due to the right knee, which had progressed over time.

The Veteran has generally denied treatment for the right knee for many years after service, although he reports continued pain over the years.  A May 2007 x-ray of the right knee showed mild arthritis changes and some possible ligamentous laxity related to arthritis change.  A December 2007 VA treatment record notes a diagnosis of degenerative joint disease and right knee pain.

The Veteran was afforded VA examinations for the right knee in October 2007, and again in August 2009.  The October 2007 examiner noted the Veteran's reports of right knee pain while running during service, and being diagnosed with runner's knee and chondromalacia and using a soft cast and crutches at that time.  The Veteran also reported continued problems with running when he left service, to include right knee pain during various jobs involving manual labor, and then going to college and doing sales or business work from approximately 1998 forward.  The examiner opined that the Veteran's current right knee disorder was less likely than not related to the August 1976 treatment for right knee pain because there were no other documented right knee problems during service, and no knee problems were mentioned in the December 1978 examination several months before discharge.

The August 2009 examiner also noted the Veteran's lay statements as to his right knee pain and the medical evidence of record.  In a September 2009 addendum report, the examiner stated that he could not offer an etiology opinion based on the available evidence without speculation because there was only one documented episode of right knee treatment, with no pathology identified, in the service records.

In an October 2012 VA examination opinion, the examiner noted that the Veteran was seen once in the military for the right knee in 1976, without evidence of further right knee problem during general medical evaluations in 1977 and 1978, or when he was seen multiple times in 1978 for his left knee.  The examiner noted that currently available information indicates that the Veteran had a short term acute problem with the right knee in 1976, without evidence of further right knee problem during military service.  The examiner stated that the Veteran had no reports of instability, catching, pain or other right knee problems during his last 2.5 years of military service.  The examiner noted that no major trauma to the right knee was identified during the orthopedic evaluations over the years.  The examiner stated that the Veteran had right knee pain established in 2007, but lacked a record for right knee after one episode in 1976 for the next 30 years, although he had documented left knee problems actively evaluated and treated during military service.  Accordingly, it would be speculation for the examiner to identify right knee problems or right knee pathology during his last 2.5 years of military service.  For these reasons, the examiner opined that it is less likely than not that the right knee condition was caused by or aggravated by military service.  

A review of the record establishes that the evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disability.  Although the Veteran has a current diagnosis of a right knee disability, the most probative evidence shows that a chronic disability did not begin in service, his right knee symptoms did not continue since service, and his current right knee disorder is in no way related to any event of service. 

The October 2012 VA examiner specifically addressed whether the Veteran's current right knee condition is related to service and concluded that it is less likely than not that this condition was caused or aggravated by service.  The examiner provided an adequate rationale for this opinion, noting that the right knee problem in service was a short term acute problem, without evidence of further right knee problem during military service.  The examiner noted that the Veteran lacked a record for right knee after one episode in 1976 for the next 30 years, although he had documented left knee problems actively evaluated and treated during military service, and that no major trauma to the right knee was identified during orthopedic evaluations over the years.  Thus, such opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

The Veteran has reported having right knee pain since service.  However, other than the one incident in service for which treatment ended in 1976, his service treatment records reveal no complaints or treatment for right knee disability.  Thereafter, there is no record of relevant complaints for years after service.  

Moreover, the Veteran's contentions as to right knee complaints have been inconsistent.  The Veteran has stated that the documented treatment for the left knee in service, including in July and August 1978, was actually for the right knee.  However, the Veteran denied any "trick" or locked knee during periodic examinations in April 1976, September 1977, and December 1978, which is inconsistent with his current account of having had recurrent right knee complaints since service, including in July and August 1978.  As such, his report of recurrent right knee problems since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Additionally, although the Veteran contends that his current right knee condition is due to service, he is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the diagnosis or etiology of a right knee disability, which involves a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Knee disabilities require medical testing and expertise to diagnose and to determine the etiology thereof.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right knee disability is also a matter that requires medical expertise to determine.  The most probative medical opinion of record with regards to the relationship of the Veteran's right knee condition to service is the opinion of the October 2012 VA examiner who has the training and expertise to render such an opinion.  The opinion is also consistent with other objective evidence of record.  Thus, the opinion rendered in the October 2012 VA examination report is entitled to significantly greater weight than the Veteran's lay opinions. 

A chronic right knee disability was not shown in service, there is no evidence of arthritis of the right knee shown until 2007, which is many years following discharge from service, and the most probative evidence of record indicates the Veteran's current right knee disability is not related to service, to include the right knee complaints noted therein.  Thus, the evidence is not in equipoise.  Rather, it preponderates against the claim.  Service connection for a right knee disability is denied. 

Low Back

Service records show treatment in January 1976 for low back pain with pain shooting down the right leg.  There are also several instances of treatment for pain in the right groin and right quad, and the Veteran asserts that these may have been related to his low back.  However, the Veteran denied recurrent back pain in periodic examinations in April 1976, September 1977, and December 1978, and the back was noted to be objectively normal at those times. 

The Veteran testified during the Board hearing that he was limping for over three months due to a swollen sciatic nerve during service, but that he was just told to sleep with a pillow under his leg.  He further asserted that he had pain from heavy lifting and climbing onto and off of high aircraft.  The Veteran reported having low back problems and pain down the right leg ever since service, although he did not seek treatment for many years.  The Veteran also testified that his back began to hurt more after his right knee started bothering him in service, so he believes the back may also be secondary to the right knee disability.  He stated that he is in physical therapy, and providers have told him that his back is affected by his knee.

Chiropractic records in 2001 and 2002 show treatment for the low back (as well as the middle and upper back and the cervical spine or neck),with no indication of when the symptoms began or any relationship to service.  VA records from 2007 forward also show treatment for the low back.  In a February 2008 orthopedic surgery note, the Veteran complained of pain radiating mostly from the right low back area.  He reported a history of sciatic and low back problems with radiation of pain to the right leg since military days, but no problems for years until recently.

The October 2007 VA examiner recorded the Veteran's complaints of low back pain over the years, and diagnosed chronic low back pain, but he did not offer an etiological opinion.  The August 2009 examiner noted the Veteran's complaints of waxing and waning low back and right leg pain during service, the documented treatment in 1976, and the Veteran's jobs and reported low back pain over the years after service.  In a September 2009 addendum report, the examiner stated that he could not attribute the Veteran's current low back degenerative findings to service without speculation because there was only one documented instance of treatment in 1976, and the Veteran denied back pain in subsequent periodic examinations. 

In an October 2012 VA examination opinion, the examiner opined that the Veteran's recent spine findings indicated degenerative changes of the lumbar spine.  The examiner opined that these findings are more likely than not related to age changes.  The examiner noted the acute back pain in 1976, with no evidence of further problems during military service.  The examiner stated that there was no history of trauma to the back during military service, and there was no record of back symptoms or back problems during the last three years of military service.  The examiner noted that there was no evidence of back pathology or back problems resulting from military service.  The examiner stated that it would be speculation to attribute current back problem to pathology resulting from military service.  The examiner opined that the low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

A review of the record establishes that although the Veteran has a current diagnosis of a low back disability, such disability is not related to active service. 

The October 2012 VA examiner specifically addressed whether the Veteran's current low back condition is related to service and concluded that it is less likely than not that this condition was caused or aggravated by service.  The examiner provided an adequate rationale for this opinion, noting that the low back findings are more likely than not related to age changes, and that there was acute back pain in service, with no evidence of further problems during military service.  Thus, such opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

The Veteran has reported having low back pain since service.  Other than the one incident in service for which treatment ended in 1976, his service treatment records reveal no complaints or treatment for a low back disability.  Thereafter, there is no record of relevant complaints for years after service.  A chronic back disability did not begin in service, nor was a low back disability manifest to a compensable degree within a year after service.

Moreover, continuity of symptomatology since service has not been established.  The Veteran's contentions as to low back complaints have been inconsistent, rendering his statements in this regard as not credible.  The Veteran denied recurrent back pain during periodic examinations in April 1976, September 1977, and December 1978, which is inconsistent with his current account of having had recurrent low back complaints since service.  Moreover, in February 2008, he reported a history of sciatic and low back problems with radiation of pain to the right leg since military days, but he then reported having no problems for years until recently.  As such, the Board finds his report of recurrent low back problems since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Additionally, although the Veteran contends that his current low back condition is due to service, he is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the diagnosis or etiology of a low back disability, which involves a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Low back disabilities require medical testing and expertise to diagnose and to determine the etiology thereof.  Whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is also a matter that requires medical expertise to determine.  The Board finds that the most probative medical opinion of record with regards to the relationship of the Veteran's low back condition to service is the opinion of the October 2012 VA examiner who has the training and expertise to render such an opinion.  Additionally, the opinion is consistent with the other objective evidence of record.  Thus, the opinion rendered in the October 2012 VA examination report is entitled to significantly greater weight than the Veteran's lay opinions.  

The Board acknowledges that the Veteran stated that his low back disability is secondary to his right knee disability.  However, as noted above, service connection for a right knee disability is denied.  Thus, service connection for a low back disability as secondary to a right knee disability cannot be established as a matter of law.  38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).

A chronic low back disability was not shown in service, there is no evidence of low back problems until 2007, which is many years following discharge from service, and the most probative evidence of record indicates the Veteran's current low back disability is not related to service, to include the low back complaints noted therein.  Thus, the evidence is not in equipoise.  Instead, the preponderance of the evidence is against a finding of service connection for a low back disability.  The claim is denied.



Carpal Tunnel Syndrome

The Veteran asserts that he had cramping or numbness in his hands during service due to working on helicopters, which he believes is due to carpal tunnel syndrome that was diagnosed in 1995 or 1996.  The Veteran states that the condition worsened over time and he had surgery through a private provider in 1998 or 1999, but he continues to have problems with the hands. 

The Veteran testified during the Board hearing that he sold insurance for many years after service, and he also had off and on manual labor jobs.  He stated that his hands affected his performance in these jobs, and he went to college when he was 35 years old, in part because it was getting more difficult to use his hands.  The Veteran further testified that he got a job laying bricks immediately after discharge in 1979, but he could not do the job due to problems with his hands.

There are no documented complaints for the hands or wrists during service.

A December 1998 private record reflects a history of carpal tunnel syndrome that had been going on for years, right worse than left.  He reported working as a manual laborer for many years, with significant swelling of the hands every day.

During the August 2009 VA examination, the Veteran reported having cramping in the hands while working on helicopters during service.  He also reported having several jobs after service, including working in a factory for 2 years on a production line and lifting 15-20 pound pieces of metal on an ongoing basis.  In a September 2009 addendum report, the examiner stated that he could not link the Veteran's current carpal tunnel syndrome to military service without speculation, as there were no documented complaints of hand pain or carpal tunnel syndrome in service.

In an October 2012 VA examination opinion, the examiner noted that the Veteran reported hand pain as a mechanic during service.  The examiner stated that the Veteran as likely as not had exertional pains in his hands during military service, as this is a characteristic part of wrenching and other mechanics activities.  The examiner found no history of, or record of injury to the wrists during military service.  The examiner found no record of, or history of, nerve related problems during military service.  The examiner stated that it would be speculation to assume that the Veteran had carpal tunnel problems during military service without record, or specific symptoms during military service.  The examiner noted that the Veteran had a number of different occupations after the military, including factory work with frequent lifting and janitorial work.  The examiner stated that the Veteran was reported to have been diagnosed with carpal tunnel syndrome in 1998.  The examiner noted that the Veteran was diagnosed with carpal tunnel syndrome 20 years after military service, with 20 years of aging and multiple occupations and uses of his hands and wrists.  The examiner stated that without evidence of carpal tunnel problems during military service, it would be speculation to attribute the Veteran's carpal tunnel problem to military service, as he more likely than not developed his carpal tunnel problem gradually over the years before his diagnosis and treatment in 1998.  Thus, the examiner opined that the Veteran is less likely than not to have carpal tunnel syndrome incurred or aggravated during military service.  

The probative and persuasive evidence weighs against the Veteran's claim for service connection.  Initially, the Board notes the Veteran currently contends that he suffered from carpal tunnel syndrome in service.  However, the Veteran's service treatment records make no mention of any hand complaints.  

Moreover, the Veteran's contentions as to carpal tunnel syndrome have been inconsistent.  The Veteran made no complaints related to cramping and numbness in his hands during periodic examinations in April 1976, September 1977, and December 1978, which is inconsistent with his current account of having had cramping or numbness in his hands since service.  His report of recurrent carpal tunnel syndrome problems since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  
 
To the extent that the Veteran himself believes that there is a nexus between carpal tunnel syndrome and service, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of carpal tunnel syndrome because it is a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Here, the most probative evidence addressing whether there is a relationship between the claimed disability and service is the opinion of the October 2012 VA examiner, who after reviewing the record, opined that the Veteran is less likely than not to have carpal tunnel syndrome incurred or aggravated during military service.  The examiner provided an adequate rationale for this opinion, noting that the Veteran was diagnosed with carpal tunnel syndrome 20 years after military service, with 20 years of aging and multiple occupations and uses of his hands and wrists.  The opinion is based on sound medical principles and is consistent with other objective evidence of record.  Thus, such opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

In summary, carpal tunnel syndrome was not shown in service, within a year of service, nor is it in any way related to service.  The evidence is not in equipoise.  Service connection for bilateral carpal tunnel syndrome is denied.








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.  

Service connection for carpal tunnel syndrome is denied.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


